Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claim 4 has been cancelled.
Claims 1-3 and 5 are pending. 

Withdrawn rejections
Applicant's amendments and arguments filed 8/24/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claims 1-5 were rejected under 35 U.S.C. 103(a) as being unpatentable over Yamaguchi et al. (US 20060110434) and Xiong et al. (US 20050042271) and Barbier et al. (CA2962080) and Toshimitsu et al. (US 20120315318). MPEP 2144.05(III)(A) states: “Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” As asserted by Applicant, “it is apparent that when the mass ratio of rubber-based adhesive base to silicone-based adhesive base is out of the range of 8.0:2.0 to 1.9:8.1, water resistance 

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and arguments pertaining to the criticality of the ratio range are persuasive. It would not have been obvious to optimize both the rubber based adhesive and the silicone based adhesive butorphanol patch of the prior art of record to achieve the marked improvement over the results achieved under other ratios (See MPEP 716.02) and the results have a significant practical advantage (See MPEP 716.02(a)(I)). The Examiner notes for the record the allowance of 16471692 (US 10888532) which is directed to a similar butorphanol patch but with 50-97% by mass of the silicone-based adhesive base. It is also noted for the record that EP1611882 guides the artisan to silicone and rubber based adhesive patches of ambroxol (trans-4-(2-amino-3,5-dibrombenzylamino)-cyclohexanol), which is an mucolytic agent to break up phlegm. EP1611882 does not guide the artisan in any way to butorphanol (17-(cyclobutylmethyl)morphinan-3,14-diol), which is a synthetic agonist-antagonist opioid analgesic,  and therefore an entirely different class of pharmaceutical agents. Those active agents are not functional equivalents.


Conclusion

Claims 1-3 and 5 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613